Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 1 of 8




                        EXH. 3
               DECL. OF PERICLES LEWIS
                 (YALE UNIVERSITY)
         Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 2 of 8



                              UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS




 COMMONWEALTH OF MASSACHUSETTS, et.
 al.,

         Plaintiffs,

                         v.                              Civil Action No. ______________

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et. al.,

        Defendants.




                          DECLARATION OF PERICLES LEWIS

I, Pericles Lewis, pursuant to 28 U.S.C. § 1746, hereby declare and affirm:

   1. I am the Vice President for Global Strategy and Vice Provost for Academic Initiatives at

       Yale University, located in New Haven, Connecticut.

   2. I submit this declaration in support of the State of Connecticut’s litigation challenging the

       Immigration and Customs Enforcement policies announced on July 6, 2020, by

       “Broadcast Message,” which are to be published as a Temporary Final Rule to amend

       requirements of the Student and Exchange Visitor Program (the “Rule”).

   3. I have compiled the information set forth below through personal knowledge and with the

       assistance of Yale personnel, who have gathered and presented me with relevant

       information. I have also familiarized myself with the Rule in order to understand its

       immediate impact on Yale.



                                                1
     Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 3 of 8



4. For the 2019-2020 academic year, Yale enrolled more than 3,000 international students

   from 120 different countries. See https://oiss.yale.edu/about/statistics-reports/statistics-

   reports-2019-2020#scholars. International students make up nearly a quarter of total

   student enrollment across Yale’s undergraduate college and fourteen professional

   schools. Ibid. More than ten percent of Yale undergraduates are international, as are

   more than one-third of the students at some of Yale’s graduate and professional schools.

   See https://oiss.yale.edu/sites/default/files/files/Reports/Student%20%20Scholar%

   20Fall%202019%20Report%202_24.pdf.

5. These students reflect our global, pluralistic society, contribute powerfully to campus

   diversity, and provide unique insight into global problems and possible solutions.

6. The American economy receives a great boost from the more than 800,000 international

   students enrolled in degree programs in U.S. higher education institutions. See

   https://ncses.nsf.gov/pubs/nsb20197/international-s-e-higher-education. According to

   NAFSA: Association of International Educators, international students studying at U.S.

   colleges and universities contributed $41 billion to the economy and supported 458,290

   jobs during the 2018-2019 academic year. See https://www.nafsa.org/sites/default/files/

   media/document/isev-2019.pdf. In Connecticut alone, international students contributed

   more than half a billion dollars to the state economy and supported almost 15,000 jobs,

   with Yale supplying nearly a quarter of the financial benefits. See

   https://www.nafsa.org/isev/reports/state?year=2018&state=CT.

7. International students who remain in the U.S. following graduation can further contribute

   their talents to the economy. See https://papers.ssrn.com/sol3/papers.cfm?

   abstract_id=3581039. At Yale College alone, around 250 international graduates from



                                             2
     Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 4 of 8



   the classes of 2016-2019 planned to work in the U.S. after graduation, including several

   dozen in Connecticut. Additionally, nearly twenty percent of recent international student

   graduates from Yale’s undergraduate, graduate, and professional schools go on to work in

   Connecticut under the federal “optional practical training” visa program.

8. Immigrant enterprise greatly enriches our nation and our state. Thirty-five percent of

   new firms have at least one immigrant co-founder, with more than twenty percent of

   America’s billion-dollar start-ups having at least one immigrant founder who first came

   to the U.S. as an international student. See https://hbr.org/2016/10/immigrants-play-a-

   disproportionate-role-in-american-entrepreneurship; https://nfap.com/wp-

   content/uploads/2018/10/2018-BILLION-DOLLAR-STARTUPS.NFAP-Policy-

   Brief.2018.pdf. Yale in particular is a crucial incubator for entrepreneurship skills: the

   founders of Connecticut companies Upright Oats, AgriCORE, and Cambium Carbon

   were all student participants in Tsai CITY, an entrepreneurship center at Yale.

9. STEM education, teaching, and research at American universities benefit especially from

   international students. There is a strong level of international enrollment in STEM

   disciplines. See https://ncses.nsf.gov/pubs/nsb20197/international-s-e-higher-education.

   This allows institutions to provide teaching and undertake research in important

   undergraduate disciplines, such as computer science, which they otherwise could not.

   See https://nfap.com/wp-content/uploads/2017/10/The-Importance-of-International-

   Students.NFAP-Policy-Brief.October-20171.pdf. It also creates a pipeline of talent for

   the American STEM workforce. For example, fifteen percent of the foreign-born

   residents in the Hartford Metropolitan Statistical Area hold science and engineering

   degrees. See https://www.census.gov/library/publications/2011/acs/acsbr10-06.html.



                                             3
     Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 5 of 8



   Some of Connecticut’s most successful bioscience startups, such as Ancera, Arvinas,

   Isoplexis, Achillion, and Kolltan, were founded or led by scientists or entrepreneurs who

   immigrated to the U.S.

10. Immigrants have historically been instrumental in advancing scientific innovation.

   Looking back to the inventive era of 1880 to 1940, the ten states with the highest levels

   of patents per capita had large numbers of immigrants, about one-fifth of their

   population, while in the least inventive states immigrants comprised about two percent of

   the population. See https://www.nber.org/digest/apr17/apr17.pdf. International students

   and researchers currently play a major role in advancing research that redounds to the

   benefit of their institutions. For example, in 2011, fifty percent or more of all patents at

   many top patent-producing universities were awarded to foreign-born students,

   postdoctoral fellows, researchers, or faculty inventors. See

   https://www.newamericaneconomy.org/wp-content/uploads/2013/07/patent-pending.pdf.

   Yale faculty member or student founders, and Yale intellectual property, were also

   involved in all the Connecticut bioscience startups mentioned above.

11. International students are vital to the functioning of American medicine and healthcare.

   The federal government’s “optional practical training” program allows international

   students to perform jobs in the healthcare industry that would otherwise go unfilled. One

   report estimated that, by curbing this program, up to 179,000 jobs could be lost in the

   health care industry and other service industries. See

   https://s3.amazonaws.com/brt.org/BRT-OPTProgramReport_1.pdf.

12. The role of international students is particularly crucial now, in the midst of the Covid-19

   pandemic. For example, more than one-third of the students at the Yale School of Public



                                             4
     Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 6 of 8



   Health (YSPH) are international. Seehttps://oiss.yale.edu/sites/default/files/

   files/Reports/Student%20%20Scholar%20Fall%202019%20Report%202_24.pdf. YSPH

   students and faculty have provided important expertise and advice to the State during the

   pandemic. The Governor described YSPH Professor Albert Ko, who co-chaired the

   Reopen Connecticut Advisory Group, as “our Dr. Fauci.” https://medicine.yale.edu/news-

   article/25223/. And at the request of the Connecticut Department of Public Health,

   student volunteers and faculty led by the YSPH helped perform data collection

   concerning residents of long-term care facilities. See https://medicine.yale.edu/news-

   article/24423/.

13. Dozens of students at the Yale School of Medicine are also international. The School of

   Medicine has provided life-saving clinical care to Connecticut residents during the

   pandemic. Yet as one medical student has said, if they cannot be present in the United

   States “it will be impossible for students working from their home countries to keep up.”

   https://www.washingtonpost.com/outlook/2020/07/09/ice-foreign-students-online-

   courses-deportation/. Moreover, international graduate and postdoctoral students are

   members of the Yale laboratories performing breakthrough research in fighting the

   pandemic. For example, one international postdoctoral student working in the Ben

   Mamoun Lab at Yale is an infectious disease specialist who can assist in developing a

   diagnostic test that detects specific antigens in urine as biomarkers of infection, which

   can be used for large-scale screening of the general population.

14. Yale has relied on Immigration and Customs Enforcement’s March policy in its planning

   for the return of students this fall, and the recently announced policy change would

   disrupt that planning and could have a negative impact on public health. Yale’s planning



                                            5
     Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 7 of 8



   for the fall semester began in mid-March. The provost appointed six university-wide

   contingency planning groups who worked hundreds of hours to come up with various

   contingency plans for the fall term. Faculty, administrators, staff, and students from

   across disciplines, schools, departments, and units worked on these committees.

   Additionally, deans of the graduate and professional schools as well as Yale College

   appointed their own task forces and committees to make school-specific plans for the fall.

   These plans all included having international students on campus.

15. Being forced to alter this planning at this stage creates serious burdens for Yale, and risks

   negative public health consequences for Connecticut. Yale is carefully calibrating its

   hybrid program to include an appropriate mix of virtual and in-classroom experiences for

   students to protect public health and provide an excellent education. If all students on F1

   visas are required to attend an in-person class, this will increase the total number of

   students attending classes on campus, making it more difficult to enforce and maintain

   social distancing guidelines. Faculty, students, and staff at the university will be at

   greater risk of exposure as a result of the increased population of in-person students.

   Additionally, the requirement that by August 4th, all I-20s with a new notation must be

   reissued for schools in a hybrid mode creates unmanageable administrative burdens to

   create these forms and provide original copies of them to hundreds of students currently

   located around the globe.

16. In the words of President Peter Salovey, international students are “part of the very

   lifeblood” of Yale. See https://president.yale.edu/speeches-writings/statements/update-

   yale-s-response-executive-order-immigration. For all the reasons mentioned in this




                                              6
         Case 1:20-cv-11311-ADB Document 4-3 Filed 07/13/20 Page 8 of 8



       declaration, these students contribute “new ideas, skills, energy, and cultures” to Yale,

       Connecticut, and the nation.



I declare under penalty of perjury that the foregoing is true and correct.



Executed this eleventh day of July, 2020




                                       _________________________________________
                                       Pericles Lewis
                                       Vice President for Global Strategy and Vice Provost for
                                       Academic Initiatives
                                       Yale University




                                                  7
